DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Oath/Declaration
The oath or declaration filed on 06/18/2020 is acceptable.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/18/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Election/Restrictions
Applicant’s election, without traverse, of species VII: claims 1-12 and 15-16, in the “Response to Election / Restriction Filed” filed on 03/29/2022 is acknowledged and entered by Examiner. This office action considers claims 1-16 are thus pending for prosecution, of which, non-elected claims  13-14 are withdrawn, and elected claims 1-12 and 15-16 are examined on their merits. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 4, 10-12 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKATA (US 2018/0233548 A1; hereafter TAKATA).

Regarding claim 1. TAKATA discloses a display device, comprising: 
5a substrate ( Fig 6, substrate 14, Para [0041]) ; a first electrode ( anode 21) on the substrate ( Fig 6, substrate 14, Para [0041]);
a pixel defining layer (bank 13, Para [ 0053], construed as pixel defining layer) exposing an upper surface of the first electrode ( anode 21) and covering a side of the first electrode ( anode 21); a second electrode ( cathode 27) on the first electrode (anode 21);
 10a hole injection layer (hole injection layer 22, Para [ 0054]) between the first electrode ( anode 21) and the second electrode  ( cathode 27), the hole injection layer (hole injection layer 22, Para [ 0054]) having an upper surface having a side protruding in a direction toward the second electrode  ( cathode 27);
a light emitting layer ( light emitting layer 24, Para [ 0040]) between the hole injection layer (hole injection layer 22, Para [ 0054])  and the second electrode (cathode 27), the light emitting layer ( light emitting layer 24, Para [ 0040]) having an upper surface having a side protruding in the direction 15toward the second electrode (cathode 27); and an electron injection layer (electron injection layer 26, Para [ 0040]) between the light emitting layer (24) and the second electrode (27), wherein a shortest distance between a first fixing point defined at a boundary between the side of the upper surface of the hole injection layer (22) and the pixel defining 20layer (13) and a second fixing point defined at a boundary between the side of the upper surface of the light emitting layer (24) and the pixel defining layer (13) is greater than or equal to an insulation breakdown limit distance of the light emitting layer (24).  

Regarding claim 2. TAKATA discloses the display device of claim 1, TAKATA further discloses further comprising a hole transport layer ( element 23, Para [ 0040]) 25between the hole injection layer (22) and the light emitting layer (24).  

 Regarding claim 4. TAKATA discloses the display device of claim 1, TAKATA further discloses further comprising an electron transport layer ( element 25, Para [ 0040]) between the electron injection layer (26) and the light emitting layer (24).  

Regarding claim 10. TAKATA discloses the display device of claim 1, TAKATA further discloses wherein a radius of curvature of a curvature portion of the side of the upper surface of the hole injection layer (22) is greater than a radius of curvature of a curvature portion of the side of the upper surface of the light emitting 5layer (24).  

Regarding claim 11. TAKATA discloses the display device of claim 1, TAKATA further discloses wherein the upper surface of the hole injection layer (22) has a 'U' shape ( Fig 6).  

10 Regarding claim 12. TAKATA discloses the display device of claim 11, TAKATA further discloses wherein the upper surface of the hole injection layer (22) has a flat portion having a greater width than a width of the side of the upper surface of the hole injection layer (22). 
 
Regarding claim 15. TAKATA discloses the display device of claim 1, TAKATA further discloses wherein the upper surface of the light 25emitting layer (24) has a 'U' shape ( Fig 6).  

Regarding claim 16. TAKATA discloses the display device of claim 15, TAKATA further discloses wherein a width of a flat portion of the upper surface of the light emitting layer (24) is greater than a width of the side of the upper surface of the light emitting layer (24).


Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over TAKATA (US 2018/0233548 A1; hereafter TAKATA).

Regarding claim 5. TAKATA discloses the display device of claim 1, But TAKATA does not disclose explicitly wherein a horizontal distance from the first fixing point to a point between a flat portion of the upper surface of the hole injection layer and a curvature portion of the upper surface of the hole injection layer is within a range of 0.5 pm to 3 pm.  
However, TAKATA discloses   In this case, x and y may satisfy a relational expression given below, where y denotes the pinning height H in μm and x denotes the aperture width W1 in μm. In this relational expression, x may take a value within a range from 10 μm to 100 μm. This relational expression may correspond to the location represented by oblique lines in FIG. 7. 
y≤0.0001714x.sup.2+0.0151429x+0.2914286
This relational expression may be obtained when the hole-injection layer 22, the hole-transport layer 23, and the organic light-emitting layer 24 are so formed that the aperture ratio R (=(W2/W1)×100) becomes 70% or greater with the aperture width W1 being set to 100 μm, 75 μm, 50 μm, 30 μm, and 10 μm. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to vary, through routine experimentation, the result-effective variable of a horizontal distance from the first fixing point to a point between a flat portion of the upper surface of the hole injection layer and a curvature portion of the upper surface of the hole injection layer (result-effective at least insofar as the thickness affects the size of the device) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed  thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 6. TAKATA discloses the display device of claim 1, But TAKATA does not disclose explicitly wherein a horizontal distance from the first fixing point to a point between a flat portion of the upper surface of the hole injection layer and a curvature portion of the upper surface of the hole injection layer is 0.5 pm.  
However, TAKATA discloses   In this case, x and y may satisfy a relational expression given below, where y denotes the pinning height H in μm and x denotes the aperture width W1 in μm. In this relational expression, x may take a value within a range from 10 μm to 100 μm. This relational expression may correspond to the location represented by oblique lines in FIG. 7. 
y≤0.0001714x.sup.2+0.0151429x+0.2914286
This relational expression may be obtained when the hole-injection layer 22, the hole-transport layer 23, and the organic light-emitting layer 24 are so formed that the aperture ratio R (=(W2/W1)×100) becomes 70% or greater with the aperture width W1 being set to 100 μm, 75 μm, 50 μm, 30 μm, and 10 μm. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to vary, through routine experimentation, the result-effective variable of a wherein a horizontal distance from the first fixing point to a point between a flat portion of the upper surface of the hole injection layer and a curvature portion of the upper surface of the hole injection layer (result-effective at least insofar as the thickness affects the size of the device) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed  thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

15 Regarding claim 7. TAKATA discloses the display device of claim 1, But TAKATA does not disclose explicitly wherein a horizontal distance from the second fixing point to a point between a flat portion of the upper surface of the light emitting layer and a curvature portion of the upper surface of the light emitting layer is within a range of 0.5 pm to 3 pm.  
However, TAKATA discloses   In this case, x and y may satisfy a relational expression given below, where y denotes the pinning height H in μm and x denotes the aperture width W1 in μm. In this relational expression, x may take a value within a range from 10 μm to 100 μm. This relational expression may correspond to the location represented by oblique lines in FIG. 7. 
y≤0.0001714x.sup.2+0.0151429x+0.2914286
This relational expression may be obtained when the hole-injection layer 22, the hole-transport layer 23, and the organic light-emitting layer 24 are so formed that the aperture ratio R (=(W2/W1)×100) becomes 70% or greater with the aperture width W1 being set to 100 μm, 75 μm, 50 μm, 30 μm, and 10 μm. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to vary, through routine experimentation, the result-effective variable of a wherein a horizontal distance from the second fixing point to a point between a flat portion of the upper surface of the light emitting layer and a curvature portion of the upper surface of the light emitting layer (result-effective at least insofar as the thickness affects the size of the device) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed  thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

20 Regarding claim 8. TAKATA discloses the display device of claim 1, But TAKATA does not disclose explicitly wherein a horizontal distance from the second fixing point to a point between a flat portion of the upper surface of the light emitting layer and a curvature portion of the upper surface of the light emitting layer is 0.5 pm.  
However, TAKATA discloses   In this case, x and y may satisfy a relational expression given below, where y denotes the pinning height H in μm and x denotes the aperture width W1 in μm. In this relational expression, x may take a value within a range from 10 μm to 100 μm. This relational expression may correspond to the location represented by oblique lines in FIG. 7. 
y≤0.0001714x.sup.2+0.0151429x+0.2914286
This relational expression may be obtained when the hole-injection layer 22, the hole-transport layer 23, and the organic light-emitting layer 24 are so formed that the aperture ratio R (=(W2/W1)×100) becomes 70% or greater with the aperture width W1 being set to 100 μm, 75 μm, 50 μm, 30 μm, and 10 μm. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to vary, through routine experimentation, the result-effective variable of a wherein a horizontal distance from the second fixing point to a point between a flat portion of the upper surface of the light emitting layer and a curvature portion of the upper surface of the light emitting layer (result-effective at least insofar as the thickness affects the size of the device) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed  thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over TAKATA (US 2018/0233548 A1; hereafter TAKATA) in view of KISHIMOTO et al ( US 2017/0207282; hereafter KISHIMOTO).

Regarding claim 3. TAKATA discloses the display device of claim 2, But TAKATA does not disclose explicitly wherein an ink repellency of the hole injection layer with respect to the pixel defining layer is greater than an ink repellency of the hole transport layer with respect to the pixel defining layer.
In a similar field of endeavor, KISHIMOTO discloses wherein an ink repellency of the hole injection layer with respect to the pixel defining layer is greater than an ink repellency of the hole transport layer with respect to the pixel defining layer (Para [ 0060-0062], discloses same materials as disclose instant application for hole injection layer and hole transport layer, therefore, same materials can have same ink repellency).

Since TAKATA and KISHIMOTO are both from the similar field of endeavor, and using  hole transport layer and hole injection layer, the purpose disclosed by KISHIMOTO would have been recognized in the pertinent art of TAKATA. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine TAKATA in light of KISHIMOTO teaching “wherein an ink repellency of the hole injection layer with respect to the pixel defining layer is greater than an ink repellency of the hole transport layer with respect to the pixel defining layer (Para [ 0060-0062], discloses same materials as disclose instant application for hole injection layer and hole transport layer, therefore, same materials can have same ink repellency)” for further advantage such as improve device performance.

25 Regarding claim 9. TAKATA discloses the display device of claim 1, But TAKATA does not disclose explicitly wherein an ink repellency of the hole injection layer with respect to the pixel defining layer is greater than an ink repellency of the light emitting layer with respect to the pixel defining layer.

In a similar field of endeavor, KISHIMOTO discloses wherein an ink repellency of the hole injection layer with respect to the pixel defining layer is greater than an ink repellency of the light emitting layer with respect to the pixel defining layer (Para [ 0060-0067], discloses same materials as disclose instant application for hole injection layer and light emitting layer, therefore, same materials can have same ink repellency).

Since TAKATA and KISHIMOTO are both from the similar field of endeavor, and using  hole transport layer and light emitting layer, the purpose disclosed by KISHIMOTO would have been recognized in the pertinent art of TAKATA. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine TAKATA in light of KISHIMOTO teaching “wherein an ink repellency of the hole injection layer with respect to the pixel defining layer is greater than an ink repellency of the light emitting layer with respect to the pixel defining layer (Para [ 0060-0067], discloses same materials as disclose instant application for hole injection layer and light emitting layer, therefore, same materials can have same ink repellency)” for further advantage such as improve device performance.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898